Rider No. 16 Effective date of this rider:12:01 a.m. on July 1, 2011 To be attached to and form part of Bond Number: MNN761464/01/2011 Issued to: Burnham Investors Trust Burnham Fund Burnham Financial Services Fund Burnham Financial Industries Fund By: Axis Insurance Company MANUSCRIPT RIDER THIS RIDER CHANGES THE POLICY.PLEASE READ IT CAREFULLY. This rider modifies insurance provided under the following: FINANCIAL INSTITUTION BOND, Standard Form 14 In consideration of the premium charged, it is agreed that: 1. Item 1 of the Declarations page, Name of Insured (herein called Insured), is amended to include the following: Burnham U.S. Government Money Market Fund Burnham Asset Management All other provisions remain unchanged. /s/ Paul Ma Authorized Representative November 14, 2011 Date Endorsement No. 17 Effective date of this rider:12:01 a.m. on July 31, 2012 To be attached to and form part of Bond Number: MNN761464/01/2011 Issued to:Burnham Investors Trust Burnham Fund Burnham Financial Services Fund Burnham Financial Industries Fund Burnham U.S. Government Money Market Fund Burnham Asset Management By: Axis Insurance Company POLICY PERIOD EXTENSION ENDORSEMENT THIS ENDORSEMENT CHANGES THE POLICY.PLEASE READ IT CAREFULLY. This endorsement modifies insurance provided under the following: FINANCIAL INSTITUTION BOND, Standard Form 14 In consideration of an additional premium of $554, it is agreed that Item 2. Policy Period of the Declarations is deleted and amended to read in its entirety as follows: Item 2.Policy Period: From 12:01 AM (Local time at the address stated in Item 1.) on July 1, 2011 To 12:01 AM (Local time at the address stated in Item 1.) on August 15, 2012 It is further understood and agreed that the Limits of Liability for the Policy Period set forth above shall remain unchanged and that this extension of the Policy Period shall not operate in any way to increase the Limits of Liability as stated in Item 3. of the Declarations. All other provisions remain unchanged. /s/Paul Ma Authorized Representative June 27, 2012 Date MU 1033 (Ed. 2/2003)Pageof [1]Printed in USA
